Parker, J.
 The petition for post-conviction review here under consideration referred only to the trial and judgment in the felonious escape case. No mention whatsoever was made therein of the armed robbery case. The judgment in the latter case having become final, the superior court thereafter lacked jurisdiction to review the judgment in that case except upon a petition from the defendant himself invoking the jurisdiction of the court, either by way of habeas corpus or under the post-conviction review statute, G.S. 15-217 et seq. The court could not on its own motion or upon motion of the State acquire jurisdiction to review a final judgment in a criminal case absent the consent and over the protest of the defendant. The escape and the armed robbery cases were entirely separate cases. The fact that they were consolidated for convenience of trial did not make them one case.
Before a new trial may be ordered as a result of post-conviction review of a criminal case, the record must clearly show defendant’s consent to be tried again. State v. Case, 268 N.C. 330, 150 S.E. 2d 509. Here, petitioner’s petition for post-conviction review *215of his trial for felonious escape did not request any specific relief even in that case. On the facts alleged in his petition, however, the only relief to which he would be entitled would be a new trial in that case. Where a petitioner for post-conviction review under G.S. 15-217 et seq. alleges facts which, if true, entitle him to nothing else but a new trial, he thereby gives consent to be tried again, which consent continues unless the court permits him to withdraw the petition. State v. Case, supra. Accordingly, that part of the judgment here reviewed which vacated the verdict and judgment and directed a new trial in the escape case was correct. However, for reasons above stated the court lacked jurisdiction to order the judgment in the armed robbery case vacated or to direct the petitioner to be retried on the original indictment therein over his protest.
Accordingly, this cause is remanded to the Superior Court of Nash County for compliance by the solicitor with that portion of the judgment entered by Morris, J., which directs that the State re-try petitioner defendant on the original bill of indictment in Case No. 8978, which charged defendant with the criminal offense of felonious escape. So much of the judgment of Morris, J. as vacates and sets aside the verdict and judgment and orders a new trial in Case No. 8979, in which petitioner defendant was convicted and sentenced for armed robbery, is vacated and in that case this cause is remanded to the Superior Court of Nash County with direction that petitioner be remanded to the custody of the North Carolina Department of Correction for service of the sentence imposed upon petitioner defendant at the November 1960 Term of Nash Superior Court in said Case No. 8979.
Error and remanded.
BeocK and Beitt, JJ., concur.